DISSENTING OPINION.
Rombauer, P. J.
In the main action, out of which the present controversy arose, the court found that Anton Meglitsch had, in fraud of the plaintiffs and of his infant son George, all of whom were parties to the action, acquired title to the real estate on which he resided, and was holding it adversely to all his children. The court thereupon decreed that all right, title, and interest, in and to said real estate be divested out of him and vested in the plaintiffs and the defendant’s infant son, George, in equal proportions, and ordered a writ of possession to issue in favor of plaintiffs for four undivided fifths of the property, the court evidently being of opinion that as to the last fifth the infant son, who was already on the premises, would remain in full possession after the divestiture of his father’s title.
A writ of possession being accordingly issued, the sheriff, as the court found on substantial evidence, refused to put the defendant, Anton Meglitsch, out of possession on the sole ground that he was entitled to remain there as guardian of his infant son, notwithstanding that his possession had been adjudged adverse to such son as well as to the plaintiffs.
This claim of the sheriff can not be sustained on any sound view of the law. The father as- natural guardian of his infant son has the right to the possession of his person, but he has neither the right of possession, nor the control of the infant’s estate which is not derived from him, unless he qualifies under the statute. McCarty v. Roundtree, 19 Mo. 345; Morris v. *457Railroad, 58 Mo. 78; Sherwood v. Neil, 41 Mo. App. 416. As it is the duty of the father to support his infant son out of his own estate, and not out of that of his infant, and, as he is compellable by law to do so, I can not see on what theory he can remain in possession of the infant’s property in hostility to the infant’s interest.
As the father in this case is shown to be insolvent and is still in possession of the property, should we decide that he has the right to remain there because his infant son is a cotenant, we would substantially decide that the decree of the court divesting him of the title and vesting the title in his children was for all practical purposes a mere farce, because incapable of being carried into effect by divesting him of his adverse possession of the property.
If I understand the opinion of my associates correctly, their decision is founded on the case of Gray v. Givens, 26 Mo. 291. That case decides that, even against a disseizor, a tenant in common can not recover the entire possession, but only a possession commensurate with his title; otherwise he might deprive the disseizor of a valid defense which he has against the plaintiff’s cotenant. In view of the recognized fiduciary relation which exists between cotenants before ouster of one by the other, the last sentence in that opinion is not quite clear to me. But even conceding that that opinion in all its parts is a correct exposition of the law of this state, still I fail to see how it can be made applicable to a case like the one at bar. Here the judgment was strictly in conformity with Gray v. Givens, but it at the same time determined the wrongful and adverse holding of the tenant in possession against all the other parties to the suit. It, therefore, finally determined the wrongful and adverse holding of the defendant, Anton Meglitsch, against all his children, including the infant *458cotenant, who was his codefendant. The only question is whether in the face of this decree Anton Meglitsch is entitled to any part of the possession. If he is not, then the sheriff clearly violated his duty by not putting him out.
Taking this view I dissent from the opinion of my associates, and hold that it is opposed, not only to the ruling in Gray v. Givens, but by analogy to every decision in this state which holds that a court of equity in taking hold of a litigation will do complete justice between the parties, and not drive them to another forum for inadequate redress.